Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Amendment
The Amendment, filed on 11/05/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 23-35 have been considered and examined.  Claim(s) 1-22 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 26, line 3, after "23" INSERT --.- -.
In claim 31, line 3, after "28" INSERT --.- -.




Allowable Subject Matter
Claims 23-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 23 is allowable because limitations a fixed-type wavelength converter comprising: a heat dissipating substrate that has a through hole that extends through an entire thickness of the heat dissipating substrate; a dichroic film that is positioned over the through hole, and is provided with the heat dissipating substrate via a bonding member; and a ceramic phosphor that is provided on the dichroic film, and has a light exiting surface, wherein: the ceramic phosphor has a phosphor phase and a matrix phase, the matrix phase contains MgO as a light transmissive ceramic material, a content of the phosphor phase is so set that a volume ratio of the phosphor phase to an entire phase including the matrix phase and the phosphor phase is lower than or equal to 20 vol%, excitation light enters the dichroic film via the through hole of the heat dissipating substrate, and fluorescence produced by the excitation light emits from the light exiting surface of the ceramic phosphor, the ceramic phosphor that a light incident position where the excitation light is incident on the ceramic phosphor does not temporally change, and the heat dissipating substrate is formed of a non-light transmissive member are not disclosed. 
The closest prior art are Lenef (US Pub. 20190186711”Lenef1”) and Lenef (WO2017040433A1:”Lenef2”). While Lenef1 discloses a fixed-type wavelength converter (Fig. 3; 300 LARP) and Lenef2 discloses a wavelength converter (Fig. 2). Neither Lenef1 nor Lenef2 disclose a fixed-type wavelength converter comprising: a 
Claim 28 is allowable because limitations a rotary-wheel-type wavelength converter comprising: a heat dissipating substrate that is rotated by the motor; a dichroic film that is provided with the heat dissipating substrate via a bonding member, and is so provided as to overhang radially outward beyond an outermost radial edge of the heat dissipating substrate; and a ceramic phosphor that is provided on the dichroic film, is so provided as to overhang radially outward beyond the outermost radial edge of the heat dissipating substrate, and has a light exiting surface, wherein: the ceramic phosphor has a phosphor phase and a matrix phase, the matrix phase contains MgO as a light transmissive ceramic material, a content of the phosphor phase is so set that a 
The closest prior art are Kashihara et al. (US Pub. 2019/0250492) and Arakawa (US Pub. 2017/0244939). While Kashihara discloses a rotary-wheel-type wavelength converter (Fig. 3; 120 phosphor wheel) comprising: a motor (124 motor); a heat dissipating substrate (123 heat conduction member) that is rotated by the motor (124); and Arakawa discloses a rotary-wheel-type wavelength converter (Fig. 2). Neither Kashihara nor Arakawa disclose a rotary-wheel-type wavelength converter comprising: a heat dissipating substrate that is rotated by the motor; a dichroic film that is provided with the heat dissipating substrate via a bonding member, and is so provided as to overhang radially outward beyond an outermost radial edge of the heat dissipating substrate; and a ceramic phosphor that is provided on the dichroic film, is so provided as to overhang radially outward beyond the outermost radial edge of the heat dissipating substrate, and has a light exiting surface, wherein: the ceramic phosphor has a phosphor phase and a matrix phase, the matrix phase contains MgO as a light transmissive ceramic material, a content of the phosphor phase is so set that a volume ratio of the phosphor phase to an entire phase including the matrix phase and the phosphor phase is lower than or equal to 20 vol%, and excitation light enters the dichroic film, and fluorescence produced by the excitation light emits from the light exiting surface of the ceramic phosphor.
The remaining claims are allowable due to their dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875